 


110 HR 5651 IH: Student Veterans’ College Affordability Act of 2008
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5651 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2008 
Mr. Mitchell introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to establish a program of educational assistance for members of the Armed Forces who serve in the Armed Forces after September 11, 2001, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Student Veterans’ College Affordability Act of 2008. 
2.Educational assistance for members of the Armed Forces who serve after September 11, 2001 
(a)Educational assistance authorized 
(1)In generalPart III of title 38, United States Code, is amended by inserting after chapter 32 the following new chapter: 
 
33Post-9/11 Educational Assistance  
 
SUBCHAPTER I—Definitions 
Sec.  
3301. Definitions. 
SUBCHAPTER II—Educational Assistance 
3311. Educational assistance for service in the Armed Forces commencing on or after September 11, 2001: entitlement. 
3312. Educational assistance: duration. 
3313. Educational assistance: amount; payment. 
3314. Tutorial assistance. 
3315. Licensure and certification tests. 
3316. Supplemental educational assistance for additional service. 
3317. Public-private contributions for additional educational assistance. 
SUBCHAPTER III—Administrative Provisions 
3321. Time limitation for use of and eligibility for entitlement. 
3322. Bar to duplication of educational assistance benefits. 
3323. Administration. 
3324. Allocation of administration and costs.  
IDefinitions 
3301.DefinitionsFor purposes of this chapter: 
(1)The term active duty has the meanings as follows (subject to the limitations specified in sections 3002(6) and 3311(b) of this title): 
(A)In the case of members of the regular components of the Armed Forces, the meaning given such term in section 101(21)(A) of this title. 
(B)In the case of members of the reserve components of the Armed Forces, service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10. 
(2)The term entry level and skill training means the following: 
(A)In the case of members of the Army, Basic Combat Training and Advanced Individual Training. 
(B)In the case of members of the Navy, Recruit Training (or Boot Camp) and Skill Training (or so-called A School). 
(C)In the case of members of the Air Force, Basic Military Training and Technical Training. 
(D)In the case of members of the Marine Corps, Recruit Training and Marine Corps Training (or School of Infantry Training). 
(E)In the case of members of the Coast Guard, Basic Training. 
(3)The terms program of education and Secretary of Defense have the meaning given such terms in section 3002 of this title. 
IIEducational Assistance 
3311.Educational assistance for service in the Armed Forces commencing on or after September 11, 2001: entitlement 
(a)EntitlementSubject to subsections (d) and (e), each individual described in subsection (b) is entitled to educational assistance under this chapter. 
(b)Covered individualsAn individual described in this subsection is any individual as follows: 
(1)An individual (including an individual as a Reserve) who— 
(A)commencing on or after September 11, 2001, serves an aggregate of at least 36 months on active duty in the Armed Forces (including service on active duty in entry level and skill training); and 
(B)after completion of service described in subparagraph (A)— 
(i)continues on active duty; or 
(ii)is discharged or released from active duty as described in subsection (c). 
(2)An individual who— 
(A)commencing on or after September 11, 2001, serves at least 30 continuous days on active duty in the Armed Forces; and 
(B)after completion of service described in subparagraph (A), is discharged or released from active duty in the Armed Forces for a service-connected disability. 
(3)An individual who— 
(A)commencing on or after September 11, 2001, serves an aggregate of at least 30 months, but less than 36 months, on active duty in the Armed Forces (including service on active duty in entry level and skill training); and 
(B)after completion of service described in subparagraph (A)— 
(i)continues on active duty for an aggregate of less than 36 months; or 
(ii)before completion of service on active duty of an aggregate of 36 months, is discharged or released from active duty as described in subsection (c). 
(4)An individual who— 
(A)commencing on or after September 11, 2001, serves an aggregate of at least 24 months, but less than 30 months, on active duty in the Armed Forces (including service on active duty in entry level and skill training); and 
(B)after completion of service described in subparagraph (A)— 
(i)continues on active duty for an aggregate of less than 30 months; or 
(ii)before completion of service on active duty of an aggregate of 30 months, is discharged or released from active duty as described in subsection (c). 
(5)An individual who— 
(A)commencing on or after September 11, 2001, serves an aggregate of at least 18 months, but less than 24 months, on active duty in the Armed Forces (excluding service on active duty in entry level and skill training); and 
(B)after completion of service described in subparagraph (A)— 
(i)continues on active duty for an aggregate of less than 24 months; or 
(ii)before completion of service on active duty of an aggregate of 24 months, is discharged or released from active duty as described in subsection (c). 
(6)An individual who— 
(A)commencing on or after September 11, 2001, serves an aggregate of at least 12 months, but less than 18 months, on active duty in the Armed Forces (excluding service on active duty in entry level and skill training); and 
(B)after completion of service described in subparagraph (A)— 
(i)continues on active duty for an aggregate of less than 18 months; or 
(ii)before completion of service on active duty of an aggregate of 18 months, is discharged or released from active duty as described in subsection (c). 
(7)An individual who— 
(A)commencing on or after September 11, 2001, serves an aggregate of at least 6 months, but less than 12 months, on active duty in the Armed Forces (excluding service on active duty in entry level and skill training); and 
(B)after completion of service described in subparagraph (A)— 
(i)continues on active duty for an aggregate of less than 12 months; or 
(ii)before completion of service on active duty of an aggregate of 12 months, is discharged or released from active duty as described in subsection (c). 
(8)An individual who— 
(A)commencing on or after September 11, 2001, serves an aggregate of at least 90 days, but less than 6 months, on active duty in the Armed Forces (excluding service on active duty in entry level and skill training); and 
(B)after completion of service described in subparagraph (A)— 
(i)continues on active duty for an aggregate of less than 6 months; or 
(ii)before completion of service on active duty of an aggregate of 6 months, is discharged or released from active duty as described in subsection (c). 
(c)Covered discharges and releasesA discharge or release from active duty of an individual described in this subsection is a discharge or release as follows: 
(1)A discharge from active duty in the Armed Forces with an honorable discharge. 
(2)A release after service on active duty in the Armed Forces characterized by the Secretary concerned as honorable service and placement on the retired list, transfer to the Fleet Reserve or Fleet Marine Corps Reserve, or placement on the temporary disability retired list. 
(3)A release from active duty in the Armed Forces for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service. 
(4)A discharge or release from active duty in the Armed Forces for— 
(A)a medical condition which preexisted the service of the individual as described in the applicable paragraph of subsection (b) and which the Secretary determines is not service-connected; 
(B)hardship; or 
(C)a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary concerned in accordance with regulations prescribed by the Secretary of Defense. 
(d)Prohibition on treatment of certain service as period of active dutyThe following periods of service shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance under this chapter is based: 
(1)A period of service on active duty of an officer pursuant to an agreement under section 2107(b) of title 10. 
(2)A period of service on active duty of an officer pursuant to an agreement under section 4348, 6959, or 9348 of title 10. 
(3)A period of service that is terminated because of a defective enlistment and induction based on— 
(A)the individual's being a minor for purposes of service in the Armed Forces; 
(B)an erroneous enlistment or induction; or 
(C)a defective enlistment agreement. 
(e)Treatment of individuals entitled under multiple provisionsIn the event an individual entitled to educational assistance under this chapter is entitled by reason of both paragraphs (4) and (5) of subsection (b), the individual shall be treated as being entitled to educational assistance under this chapter by reason of paragraph (5) of such subsection. 
3312.Educational assistance: duration 
(a)In generalSubject to section 3695 of this title and except as provided in subsections (b) and (c), an individual entitled to educational assistance under this chapter is entitled to a number of months of educational assistance under section 3313 of this title equal to 36 months, which is the equivalent of four academic years. 
(b)Continuing receiptThe receipt of educational assistance under section 3313 of this title by an individual entitled to educational assistance under this chapter is subject to the provisions of section 3321(b)(2) of this title. 
(c)Discontinuation of education for active duty
(1)Any payment of educational assistance described in paragraph (2) shall not— 
(A)be charged against any entitlement to educational assistance of the individual concerned under this chapter; or 
(B)be counted against the aggregate period for which section 3695 of this title limits the individual's receipt of educational assistance under this chapter. 
(2)Subject to paragraph (3), the payment of educational assistance described in this paragraph is the payment of such assistance to an individual for pursuit of a course or courses under this chapter if the Secretary finds that the individual— 
(A)
(i)in the case of an individual not serving on active duty, had to discontinue such course pursuit as a result of being called or ordered to serve on active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10; or 
(ii)in the case of an individual serving on active duty, had to discontinue such course pursuit as a result of being ordered to a new duty location or assignment or to perform an increased amount of work; and 
(B)failed to receive credit or lost training time toward completion of the individual's approved education, professional, or vocational objective as a result of having to discontinue, as described in subparagraph (A), the individual's course pursuit. 
(3)The period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the portion of the period of enrollment in the course or courses from which the individual failed to receive credit or with respect to which the individual lost training time, as determined under paragraph (2)(B). 
3313.Educational assistance: amount; payment 
(a)PaymentThe Secretary shall pay to each individual entitled to educational assistance under this chapter who is pursuing an approved program of education (other than a program covered by subsections (e) through (i)) the amounts specified in subsection (c) to meet the expenses of such individual's subsistence, tuition, fees, and other educational costs for pursuit of such program of education. 
(b)Approved programs of educationExcept as provided in subsections (g) through (i), a program of education is an approved program of education for purposes of this chapter if the program of education is approved for purposes of chapter 30 of this title. 
(c)Amount of educational assistanceThe amounts payable under this subsection for pursuit of an approved program of education are amounts as follows: 
(1)In the case of an individual entitled to educational assistance under this chapter by reason of section 3311(b)(1) or 3311(b)(2) of this title, amounts as follows: 
(A)An amount equal to the established charges for the program of education, except that the amount payable under this subparagraph may not exceed the maximum amount of established charges regularly charged in-State students for full-time pursuit of programs of education by the public institution of higher education in the State in which the individual is enrolled that has the highest rate of regularly-charged established charges for programs of education among all public institutions of higher education in such State. 
(B)A monthly housing stipend in an amount equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E–5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution of higher education at which the individual is enrolled. 
(C)A yearly stipend for books, supplies, equipment, and other educational costs in the amount of $1,000. 
(2)In the case of an individual entitled to educational assistance under this chapter by reason of section 3311(b)(3) of this title, amounts equal to 90 percent of the amounts that would be payable to the individual under paragraph (1) for the program of education if the individual were entitled to amounts for the program of education under paragraph (1) rather than this paragraph. 
(3)In the case of an individual entitled to educational assistance under this chapter by reason of section 3311(b)(4) of this title, amounts equal to 80 percent of the amounts that would be payable to the individual under paragraph (1) for the program of education if the individual were entitled to amounts for the program of education under paragraph (1) rather than this paragraph. 
(4)In the case of an individual entitled to educational assistance under this chapter by reason of section 3311(b)(5) of this title, amounts equal to 70 percent of the amounts that would be payable to the individual under paragraph (1) for the program of education if the individual were entitled to amounts for the program of education under paragraph (1) rather than this paragraph. 
(5)In the case of an individual entitled to educational assistance under this chapter by reason of section 3311(b)(6) of this title, amounts equal to 60 percent of the amounts that would be payable to the individual under paragraph (1) for the program of education if the individual were entitled to amounts for the program of education under paragraph (1) rather than this paragraph. 
(6)In the case of an individual entitled to educational assistance under this chapter by reason of section 3311(b)(7) of this title, amounts equal to 50 percent of the amounts that would be payable to the individual under paragraph (1) for the program of education if the individual were entitled to amounts for the program of education under paragraph (1) rather than this paragraph. 
(7)In the case of an individual entitled to educational assistance under this chapter by reason of section 3311(b)(8) of this title, amounts equal to 40 percent of the amounts that would be payable to the individual under paragraph (1) for the program of education if the individual were entitled to amounts for the program of education under paragraph (1) rather than this paragraph. 
(d)Frequency of payment
(1)Payment of the amounts payable under subsection (c)(1)(A), and of similar amounts payable under paragraphs (2) through (7) of subsection (c), for pursuit of a program of education shall be made in a lump-sum amount for the entire quarter, semester, or term, as applicable, of the program of education before the commencement of such quarter, semester, or term. 
(2)Payment of the amount payable under subsection (c)(1)(B), and of similar amounts payable under paragraphs (2) through (7) of subsection (c), for pursuit of a program of education shall be made on a monthly basis. 
(3)The amount payable under subsection (c)(1)(C), and similar amounts payable under paragraphs (2) through (7) of subsection (c), for pursuit of a program of education shall be payable in equal installments for the quarter, semester, or term, as applicable, falling within the year concerned. Payment of such amounts shall be made in a lump-sum amount for the entire quarter, semester, or term, as the case may be, of the program of education before the commencement of such quarter, semester, or term. 
(4)The Secretary shall prescribe in regulations methods for determining the number of months (including fractions thereof) of entitlement of an individual to educational assistance this chapter that are chargeable under this chapter for an advance payment of amounts under paragraphs (1) and (3) for pursuit of a program of education on a quarter, semester, term, or other basis. 
(e)Programs of education pursued on active duty
(1)Educational assistance is payable under this chapter for pursuit of an approved program of education while on active duty. 
(2)The amount of educational assistance payable under this chapter to an individual pursuing a program of education while on active duty is the lesser of— 
(A)the established charges which similarly circumstanced nonveterans enrolled in the program of education involved would be required to pay; or 
(B)the amount of the charges of the educational institution as elected by the individual in the manner specified in section 3014(b)(1) of this title. 
(3)Payment of the amount payable under paragraph (2) for pursuit of a program of education shall be made in a lump-sum amount for the entire quarter, semester, or term, as applicable, of the program of education before the commencement of such quarter, semester, or term. 
(4)For each month (as determined pursuant to the methods prescribed under subsection (d)(4)) for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at the rate of one month for each such month. 
(f)Programs of education pursued on less than half-time basis
(1)Educational assistance is payable under this chapter for pursuit of an approved program of education on less than half-time basis. 
(2)The educational assistance payable under this chapter to an individual pursuing a program of education on less than half-time basis is the amounts as follows: 
(A)The amount equal to the lesser of— 
(i)the established charges which similarly circumstanced nonveterans enrolled in the program of education involved would be required to pay; or 
(ii)the maximum amount that would be payable to the individual for the program of education under paragraph (1)(A) of subsection (c), or under the provisions of paragraphs (2) through (7) of subsection (c) applicable to the individual, for the program of education if the individual were entitled to amounts for the program of education under subsection (c) rather than this subsection. 
(B)A housing stipend in an amount equal to the amount of the appropriately reduced amount of monthly stipend for housing otherwise payable to the individual under subsection (c). 
(C)A stipend in an amount equal to the amount of the appropriately reduced amount of the yearly stipend for books, supplies, equipment, and other educational costs otherwise payable to the individual under subsection (c). 
(3)
(A)Payment of the amounts payable to an individual under subparagraphs (A) and (C) of paragraph (2) for pursuit of a program of education on less than half-time basis shall be made in a lump-sum, and shall be made not later than the last day of the month immediately following the month in which certification is received from the educational institution involved that the individual has enrolled in and is pursuing a program of education at the institution. 
(B)Payments of the amounts payable to an individual under subparagraph (B) of paragraph (2) shall be made on a monthly basis. 
(4)For each month (as determined pursuant to the methods prescribed under subsection (d)(4)) for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at a percentage of a month equal to— 
(A)the number of course hours borne by the individual in pursuit of the program of education involved, divided by 
(B)the number of course hours for full-time pursuit of such program of education. 
(g)Apprenticeship or other on-job training
(1)Educational assistance is payable under this chapter for full-time pursuit of a program of apprenticeship or other on-job training described in paragraphs (1) and (2) of section 3687(a) of this title. 
(2)The educational assistance payable under this chapter to an individual for pursuit of a program of apprenticeship or training referred to in paragraph (1) is the amounts as follows: 
(A)The amount equal to the lesser of— 
(i)the established charge which similarly circumstances nonveterans enrolled in the program would be required to pay; or 
(ii)the maximum amount that would be payable to the individual for the program of education under paragraph (1)(A) of subsection (c), or under the provisions of paragraphs (2) through (7) of subsection (c) applicable to the individual, for the program of education if the individual were entitled to amounts for the program of education under subsection (c) rather than this subsection. 
(B)A housing stipend in an amount equal to the amount of the appropriately reduced amount of monthly stipend for housing otherwise payable to the individual under subsection (c). 
(C)A stipend in an amount equal to the amount of the appropriately reduced amount of the yearly stipend for books, supplies, equipment, and other educational costs otherwise payable to the individual under subsection (c). 
(3)The nature and amount of the tuition, fees, and other expenses constituting the established charge for a program of apprenticeship or training under this subsection shall be determined in accordance with regulations prescribed by the Secretary. 
(4)
(A)Payment of the amounts payable under subparagraphs (A) and (C) of paragraph (2) for pursuit of a program of apprenticeship or training shall be made, at the election of the Secretary— 
(i)in a lump sum for such period of the program as the Secretary shall determine before the commencement of such period of the program; or 
(ii)on a monthly basis. 
(B)Payments of the amounts payable under subparagraph (B) of paragraph (2) shall be made on a monthly basis. 
(5)For each month (as determined pursuant to the methods prescribed under subsection (d)(4)) for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at the rate of one month for each such month. 
(h)Programs of education by correspondence
(1)Educational assistance is payable under this chapter for pursuit of a program of education exclusively by correspondence. 
(2)The educational assistance payable under this chapter to an individual who is pursuing a program of education exclusively by correspondence is the amounts as follows: 
(A)An amount equal to 55 percent of amount that would be payable to the individual for the program of education under paragraph (1)(A) of subsection (c), or under the provisions of paragraphs (2) through (7) of subsection (c) applicable to the individual, for the program of education if the individual were entitled to amounts for the program of education under subsection (c) rather than this subsection. 
(B)A stipend in an amount equal to the equivalent of 55 percent of the appropriately reduced amount of the yearly stipend for books, supplies, equipment, and other educational costs otherwise payable to the individual under subsection (c). 
(3)Payment of the amounts payable under paragraph (2) for pursuit of a program of education by correspondence shall be made quarterly on a pro rata basis for the lessons completed by the individual and serviced by the institution involved. 
(4)For each month (as determined pursuant to the methods prescribed under subsection (d)(4)) for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at the rate of one month for each such month. 
(i)Flight training
(1)Educational assistance is payable under this chapter for a program of education consisting of flight training as follows: 
(A)Courses of flight training approved under section 3860A(b) of this title. 
(B)Flight training meeting the requirements of section 3034(d) of this title. 
(2)Paragraphs (2) and (4) of section 3032(e) of this title shall apply with respect to the availability of educational assistance under this chapter for pursuit of flight training covered by paragraph (1). 
(3)The educational assistance payable under this chapter to an individual for pursuit of a program of education consisting of flight training covered by paragraph (1) is the amounts as follows: 
(A)The amount equal to the lesser of— 
(i)the established charge which similarly circumstances nonveterans enrolled in the program would be required to pay; or 
(ii)the maximum amount that would be payable to the individual for the program of education under paragraph (1)(A) of subsection (c), or under the provisions of paragraphs (2) through (7) of subsection (c) applicable to the individual, for the program of education if the individual were entitled to amounts for the program of education under subsection (c) rather than this subsection. 
(B)A housing stipend in an amount equal to the amount of the appropriately reduced amount of monthly stipend for housing otherwise payable to the individual under subsection (c). 
(C)A monthly stipend in an amount equal to the monthly equivalent of the appropriately reduced amount of the yearly stipend for books, supplies, equipment, and other educational costs otherwise payable to the individual under subsection (c). 
(4)The nature and amount of the tuition, fees, and other expenses constituting the established charge for a program of flight training under this subsection shall be determined in accordance with regulations prescribed by the Secretary. 
(5)Payment of the amounts payable under paragraph (3) for pursuit of a program of flight training shall be made on a monthly basis. 
(6)For each month for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at the rate of one month for each such month. 
(j)Payment of certain amounts by voucherAmounts payable under subsections (c)(1)(A), (e)(2)(A), (f)(2)(A), (g)(2)(A), (h)(2)(A), and (i)(3)(A) shall be paid to the individual concerned in the form of a voucher, or other form of credit specified by the Secretary for purposes of this subsection, that is redeemable by the educational institution concerned in such manner as the Secretary shall prescribe. 
(k)Established charges defined
(1)In subsections (c), (e), and (f), the term established charges, in the case of a program of education, means the actual charges (as determined pursuant to regulations prescribed by the Secretary) for tuition and fees which similarly circumstanced nonveterans enrolled in the program of education would be required to pay. 
(2)Established charges shall be determined for purposes of this subsection on the following basis: 
(A)In the case of an individual enrolled in a program of education offered on a term, quarter, or semester basis, the tuition and fees charged the individual for the term, quarter, or semester. 
(B)In the case of an individual enrolled in a program of education not offered on a term, quarter, or semester basis, the tuition and fees charged the individual for the entire program of education. 
3314.Tutorial assistance 
(a)In generalSubject to subsection (b), an individual entitled to educational assistance under this chapter shall also be entitled to benefits provided an eligible veteran under section 3492 of this title. 
(b)Conditions
(1)The provision of benefits under subsection (a) shall be subject to the conditions applicable to an eligible veteran under section 3492 of this title. 
(2)In addition to the conditions specified in paragraph (1), benefits may not be provided to an individual under subsection (a) unless the professor or other individual teaching, leading, or giving the course for which such benefits are provided certifies that— 
(A)such benefits are essential to correct a deficiency of the individual in such course; and 
(B)such course is required as a part of, or is prerequisite or indispensable to the satisfactory pursuit of, an approved program of education. 
(c)Amount
(1)The amount of benefits described in subsection (a) that are payable under this section may not exceed $100 per month, for a maximum of 12 months, or until a maximum of $1,200 is utilized. 
(2)The amount provided an individual under this subsection is in addition to the amounts of educational assistance paid the individual under section 3313 of this title. 
(d)No charge against entitlementAny benefits provided an individual under subsection (a) are in addition to any other educational assistance benefits provided the individual under this chapter. 
3315.Licensure and certification tests 
(a)In generalAn individual entitled to educational assistance under this chapter shall also be entitled to payment for one licensing or certification test described in section 3452(b) of this title. 
(b)Limitation on amountThe amount payable under subsection (a) for a licensing or certification test may not exceed the lesser of— 
(1)$2,000; or 
(2)the fee charged for the test. 
(c)No charge against entitlementAny amount paid an individual under subsection (a) is in addition to any other educational assistance benefits provided the individual under this chapter. 
3316.Supplemental educational assistance for additional service 
(a)In generalUnder such regulations as the Secretary of Defense shall prescribe, an individual entitled to educational assistance under this chapter shall be eligible for supplemental educational assistance for additional service as authorized by the provisions of subchapter III of chapter 30 of this title. 
(b)AdministrationThe qualification for entitlement, amount, and payment of supplemental educational assistance under this section shall be in accordance with the provisions of subchapter III of chapter 30 of this title, except that any reference in such provisions to eligibility for basic educational assistance under a provision of subchapter II of chapter 30 of this title shall be treated as a reference to eligibility for educational assistance under the appropriate provision of this chapter. 
3317.Public-private contributions for additional educational assistance 
(a)Establishment of programIn instances where the educational assistance provided pursuant to section 3313(c)(1)(A) does not cover the full cost of established charges (as specified in section 3313 of this title), the Secretary shall carry out a program under which colleges and universities can, voluntarily, enter into an agreement with the Secretary to cover a portion of those established charges not otherwise covered under section 3313(c)(1)(A), which contributions shall be matched by equivalent contributions toward such costs by the Secretary. The program shall only apply to covered individuals described in paragraphs (1) and (2) of section 3311(b). 
(b)Designation of programThe program under this section shall be known as the Yellow Ribbon G.I. Education Enhancement Program. 
(c)AgreementsThe Secretary shall enter into an agreement with each college or university seeking to participate in the program under this section. Each agreement shall specify the following: 
(1)The manner (whether by direct grant, scholarship, or otherwise) of the contributions to be made by the college or university concerned. 
(2)The maximum amount of the contribution to be made by the college or university concerned with respect to any particular individual in any given academic year. 
(3)The maximum number of individuals for whom the college or university concerned will make contributions in any given academic year. 
(4)Such other matters as the Secretary and the college or university concerned jointly consider appropriate. 
(d)Matching contributions
(1)In instances where the educational assistance provided an individual under section 3313(c)(1)(A) of this title does not cover the full cost of tuition and mandatory fees at a college or university, the Secretary shall provide up to 50 percent of the remaining costs for tuition and mandatory fees if the college or university voluntarily enters into an agreement with the Secretary to match an equal percentage of any of the remaining costs for such tuition and fees. 
(2)Amounts available to the Secretary under section 3324(b) of this title for payment of the costs of this chapter shall be available to the Secretary for purposes of paragraph (1). 
(e)OutreachThe Secretary shall make available on the Internet website of the Department available to the public a current list of the colleges and universities participating in the program under this section. The list shall specify, for each college or university so listed, appropriate information on the agreement between the Secretary and such college or university under subsection (c). 
IIIAdministrative Provisions 
3321.Time limitation for use of and eligibility for entitlement 
(a)In generalExcept as provided in this section, the period during which an individual entitled to educational assistance under this chapter may use such individual's entitlement expires at the end of the 15-year period beginning on the date of such individual's last discharge or release from active duty. 
(b)Exceptions
(1)Subsections (b), (c), and (d) of section 3031 of this title shall apply with respect to the running of the 15-year period described in subsection (a) of this section in the same manner as such subsections apply under section 3031 of this title with respect to the running of the 10-year period described in section 3031(a) of this title. 
(2)Section 3031(f) of this title shall apply with respect to the termination of an individual's entitlement to educational assistance under this chapter in the same manner as such section applies to the termination of an individual's entitlement to educational assistance under chapter 30 of this title, except that, in the administration of such section for purposes of this chapter, the reference to section 3013 of this title shall be deemed to be a reference to 3312 of this title. 
(3)For purposes of subsection (a), an individual's last discharge or release from active duty shall not include any discharge or release from a period of active duty of less than 90 days of continuous service, unless the individual is discharged or released as described in section 3311(b)(2) of this title. 
3322.Bar to duplication of educational assistance benefits 
(a)In generalAn individual entitled to educational assistance under this chapter who is also eligible for educational assistance under chapter 30, 31, 32, or 35 of this title, chapter 107, 1606, or 1607 of title 10, or the provisions of the Hostage Relief Act of 1980 (Public Law 96–449; 5 U.S.C. 5561 note) may not receive assistance under two or more such programs concurrently, but shall elect (in such form and manner as the Secretary may prescribe) under which chapter or provisions to receive educational assistance. 
(b)Inapplicability of service treated under educational loan repayment programsA period of service counted for purposes of repayment of an education loan under chapter 109 of title 10 may not be counted as a period of service for entitlement to educational assistance under this chapter. 
(c)Service in Selected ReserveAn individual who serves in the Selected Reserve may receive credit for such service under only one of this chapter, chapter 30 of this title, and chapters 1606 and 1607 of title 10, and shall elect (in such form and manner as the Secretary may prescribe) under which chapter such service is to be credited. 
(d)Additional coordination mattersIn the case of an individual entitled to educational assistance under chapter 30, 31, 32, or 35 of this title, chapter 107, 1606, or 1607 of title 10, or the provisions of the Hostage Relief Act of 1980, or making contributions toward entitlement to educational assistance under chapter 30 of this title, as of the date of the enactment of the Post-9/11 Veterans Educational Assistance Act of 2007, coordination of entitlement to educational assistance under this chapter, on the one hand, and such chapters or provisions, on the other, shall be governed by the provisions of section 3(c) of the Post-9/11 Veterans Educational Assistance Act of 2007. 
3323.Administration 
(a)In general
(1)Except as otherwise provided in this chapter, the provisions specified in section 3034(a)(1) of this title shall apply to the provision of educational assistance under this chapter. 
(2)In applying the provisions referred to in paragraph (1) to an individual entitled to educational assistance under this chapter for purposes of this section, the reference in such provisions to the term eligible veteran shall be deemed to refer to an individual entitled to educational assistance under this chapter. 
(3)In applying section 3474 of this title to an individual entitled to educational assistance under this chapter for purposes of this section, the reference in such section 3474 to the term educational assistance allowance shall be deemed to refer to educational assistance payable under section 3313 of this title. 
(4)In applying section 3482(g) of this title to an individual entitled to educational assistance under this chapter for purposes of this section— 
(A)the first reference to the term educational assistance allowance in such section 3482(g) shall be deemed to refer to educational assistance payable under section 3313 of this title; and 
(B)the first sentence of paragraph (1) of such section 3482(g) shall be applied as if such sentence ended with equipment. 
(b)Information on benefits
(1)The Secretary of Veterans Affairs shall provide the information described in paragraph (2) to each member of the Armed Forces at such times as the Secretary of Veterans Affairs and the Secretary of Defense shall jointly prescribe in regulations. 
(2)The information described in this paragraph is information on benefits, limitations, procedures, eligibility requirements (including time-in-service requirements), and other important aspects of educational assistance under this chapter, including application forms for such assistance under section 5102 of this title. 
(3)The Secretary of Veterans Affairs shall furnish the information and forms described in paragraph (2), and other educational materials on educational assistance under this chapter, to educational institutions, training establishments, military education personnel, and such other persons and entities as the Secretary considers appropriate. 
(c)Regulations
(1)The Secretary shall prescribe regulations for the administration of this chapter. 
(2)Any regulations prescribed by the Secretary of Defense for purposes of this chapter shall apply uniformly across the Armed Forces. 
3324.Allocation of administration and costs 
(a)AdministrationExcept as otherwise provided in this chapter, the Secretary shall administer the provision of educational assistance under this chapter. 
(b)CostsPayments for entitlement to educational assistance earned under this chapter shall be made from funds appropriated to, or otherwise made available to, the Department of Veterans Affairs for the payment of readjustment benefits. . 
(2)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and at the beginning of part III of such title, are each amended by inserting after the item relating to chapter 32 the following new item: 
 
 
33.Post-9/11 Educational Assistance3301  . 
(b)Conforming amendments 
(1)Amendments relating to duplication of benefits 
(A)Section 3033 of title 38, United States Code, is amended— 
(i)in subsection (a)(1), by inserting 33, after 32,; and 
(ii)in subsection (c), by striking both the program established by this chapter and the program established by chapter 106 of title 10 and inserting two or more of the programs established by this chapter, chapter 33 of this title, and chapters 1606 and 1607 of title 10. 
(B)Paragraph (4) of section 3695(a) of such title is amended to read as follows: 
 
(4)Chapters 30, 32, 33, 34, 35, and 36 of this title. . 
(C)Section 16163(e) of title 10, United States Code, is amended by inserting 33, after 32,. 
(2)Additional conforming amendments 
(A)Title 38, United States Code, is further amended by inserting 33, after 32, each place it appears in the following provisions: 
(i)In subsections (b) and (e)(1) of section 3485. 
(ii)In section 3688(b). 
(iii)In subsections (a)(1), (c)(1), (c)(1)(G), (d), and (e)(2) of section 3689. 
(iv)In section 3690( b)(3)(A). 
(v)In subsections (a) and (b) of section 3692. 
(vi)In section 3697(a). 
(B)Section 3697A(b)(1) of such title is amended by striking or 32 and inserting 32, or 33. 
(c)Applicability to individuals under Montgomery GI Bill program 
(1)Individuals eligible to elect participation in post-9/11 educational assistanceAn individual may elect to receive educational assistance under chapter 33 of title 38, United States Code (as added by subsection (a)), if such individual— 
(A)as of the date of the enactment of this Act— 
(i)is entitled to basic educational assistance under chapter 30 of title 38, United States Code, and has used, but retains unused, entitlement under that chapter; 
(ii)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10, United States Code, and has used, but retains unused, entitlement under the applicable chapter; 
(iii)is entitled to basic educational assistance under chapter 30 of title 38, United States Code, but has not used any entitlement under that chapter; 
(iv)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10, United States Code, but has not used any entitlement under such chapter; 
(v)is a member of the Armed Forces who is eligible for receipt of basic educational assistance under chapter 30 of title 38, United States Code, and is making contributions toward such assistance under section 3011(b) or 3012(c) of such title; or 
(vi)is a member of the Armed Forces who is not entitled to basic educational assistance under chapter 30 of title 38, United States Code, by reason of an election under section 3011(c)(1) or 3012(d)(1) of such title; and 
(B)as of the date of the individual's election under this paragraph, meets the requirements for entitlement to educational assistance under chapter 33 of title 38, United States Code (as so added). 
(2)Election on treatment of transferred entitlement 
(A)ElectionIf, on the date an individual described in subparagraph (A)(i) or (A)(iii) of paragraph (1) makes an election under that paragraph, a transfer of the entitlement of the individual to basic educational assistance under section 3020 of title 38, United States Code, is in effect and a number of months of the entitlement so transferred remain unutilized, the individual may elect to revoke all or a portion of the entitlement so transferred that remains unutilized. 
(B)Availability of revoked entitlementAny entitlement revoked by an individual under this paragraph shall no longer be available to the dependent to whom transferred, but shall be available to the individual instead for educational assistance under chapter 33 of title 38, United States Code (as so added), as provided in paragraph (3)(B). 
(C)Availability of unrevoked entitlementAny entitlement described in subparagraph (A) that is not revoked by an individual in accordance with that subparagraph shall remain available to the dependent or dependents concerned in accordance with the current transfer of such entitlement under section 3020 of title 38, United States Code. 
(3)Post-9/11 educational assistance 
(A)In generalSubject to subparagraph (B), an individual making an election under paragraph (1) shall be entitled to educational assistance under chapter 33 of title 38, United States Code (as so added), in accordance with the provisions of such chapter, instead of basic educational assistance under chapter 30 of title 38, United States Code, or educational assistance under chapter 107, 1606, or 1607 of title 10, United States Code, as applicable. 
(B)Limitation on entitlement for certain individualsIn the case of an individual making an election under paragraph (1) who is described by subparagraph (A)(i) of that paragraph, the number of months of entitlement of such individual to educational assistance under chapter 33 of title 38, United States Code (as so added), shall be the number of months equal to the number of months of unused entitlement of such individual under chapter 30 of title 38, United States Code, as of the date of the election, including any number of months entitlement revoked by the individual under paragraph (2)(A). 
(4)Continuing educational assistance under montgomery gi bill 
(A)In generalIf the aggregate amount of entitlement to educational assistance under chapter 33 of title 38, United States Code (as so added), accumulated by an individual described in subparagraph (A)(i) or (A)(ii) of paragraph (1) who makes an election under that paragraph is less than 36 months, the individual shall retain, and may utilize, any unutilized entitlement of the individual to educational assistance under chapter 30 of title 38, United States Code, or chapter 107, 1606, or 1607 of title 10, United States Code, as applicable, for a number of months equal to the lesser of— 
(i)36 months minus the number of months of entitlement so accumulated by the individual; or 
(ii)the number of months of such unutilized entitlement of the individual. 
(B)Utilization of retained entitlementThe utilization of entitlement retained by an individual under this paragraph shall be governed by the provisions of chapter 30 of title 38, United States Code, or chapter 107, 1606, or 1607 of title 10, United States Code, as applicable. 
(5)Treatment of contributions toward basic educational assistance 
(A)Refund of contributionsExcept as provided in subparagraph (B), the Secretary of Veterans Affairs shall pay to each individual making an election under paragraph (1) who is described by clause (i), (iii), or (v) of subparagraph (A) of that paragraph an amount equal to the total amount of contributions made by such individual under subchapter II of chapter 30 of title 38, United States Code, for basic educational assistance under that chapter, including any contributions made under subsection (b) or (e) of section 3011 of such title or any contributions made under subsection (c) or (f) of section 3012 of such title. 
(B)ExceptionIn the case of an individual described by subparagraph (A) who is entitled to basic educational assistance under chapter 30 of title 38, United States Code, by reason of paragraph (4)(A), the amount payable to the individual under this paragraph shall be an amount equal to— 
(i)the amount otherwise payable to the individual under subparagraph (A), multiplied by 
(ii)a fraction— 
(I)the numerator of which is the number equal to the number of months of basic educational assistance under chapter 30 of title 38, United States Code, to which the individual is entitled by reason of paragraph (4)(A); and 
(II)the denominator of which is 36. 
(C)Cessation of contributionsEffective as of the first month beginning on or after the date of an election under paragraph (1) of an individual described by subparagraph (A)(v) of that paragraph, the obligation of such individual to make contributions under section 3011(b) or 3012(c) of title 38, United States Code, as applicable, shall cease, and the requirements of such section shall be deemed to be no longer applicable to such person. 
(6)Termination of entitlement under montgomery gi billExcept as otherwise provided in paragraph (4), effective on the last day of the month in which an individual makes an election under paragraph (1), the entitlement, if any, of the individual to basic educational assistance under chapter 30 of title 38, United States Code, or educational assistance under chapter 107, 1606, or 1607 of title 10, United States Code, as applicable, shall terminate. 
(7)Irrevocability of electionsAn election under paragraph (1) or (2)(A) is irrevocable. 
3.Treatment as other financial aidSection 480(j)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)(1)) is amended— 
(1)by striking veterans’ education benefits as in subsection (c) of this section, and; and 
(2)by inserting before the period at the end the following: , but excluding any payments of educational assistance to veterans under title 38, United States Code, and to members of the Selected Reserve under chapters 1606 and 1607 of title 10, United States Code. 
 
